Quillian, J.
The trial judge certified that the bill of exceptions was tendered to him on November 27, 1956, and during the same day he returned it to counsel for the plaintiff in error for corrections; the bill of exceptions was again tendered to him on January 2,1957, at which time he certified the same. Counsel for the plaintiff in error having delayed more than thirty days in returning the bill of exceptions to the trial judge, and it not appearing from the certificate of the judge that the delay was the result of a providential cause or imperative necessity, the writ of error is dismissed. Code (Ann. Supp.) § 6-909; Atkins v. Winter, 121 Ga. 75, 76 (48 S. E. 717); Bryant v. State, 74 Ga. App. 223 (39 S. E. 2d 452).

Writ of error dismissed.


Felton, C. J., and Nichols, J., concur.